EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David S. Atkinson, Reg. No. 56,655 on August 18, 2022.
The application has been amended as follows: 
IN THE CLAIMS: 
In claim 9 (line 3), insert “of the” after “one or more”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent Publication No. 2019/0051113 to Marks et al. (“Marks”).
Marks discloses many features included in the independent claims. For example, Marks discloses (a) adjusting a current value of a symbol counter based on a count of designated symbols, (b) determining whether the current value of the symbol counter reaches a trigger value and, if the current value of the symbol counter reaches the trigger value, starting a feature; and (c) randomly selecting a trigger value. (see at least [0086]-[0087], [0092] and [0162]). However, the major difference between representative independent claim 1 and Marks, is that Marks does not disclose, in combination with the other claimed elements, initializing a symbol counter in response to a reset condition being met, including randomly selecting an initial value of the symbol counter from a range of allowable symbol counter initial values having a limit; and randomly selecting a trigger value from a range defined between the selected initial value of the symbol counter and a defined value of the symbol counter, wherein the defined value of the symbol counter is past the limit of the range of allowable symbol counter initial values. 
This is the primary reason the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715